Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether section B36-103.0 of the Administrative Code of the City of New York as applied to appellant in this ease effects a deprivation of due process and equal protection, in violation of the Fourteenth Amendment of *749the Constitution of the United States. The Court of Appeals held that appellant’s constitutional rights were not violated. [See 10 N Y 2d 727.]